 

 

Exhibit 10.1

DATED March 8, 2007

 

 

(1) TIPTOP SKY HOLDINGS LIMITED

 

and

 

(2) SMARTEST MAN HOLDINGS LIMITED

 

 

 

AGREEMENT FOR THE

SALE AND PURCHASE OF SHARES

IN CHINA PEARLS AND JEWELLERY

CITY HOLDINGS LIMITED

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

CONTENTS

 

Clause Number

Clause Headings

Page

 

1.

Definitions and Interpretation

1

2.

Sale of Sale Shares and assignment of the loan

4

3.

Consideration

4

4.

Conditions

4

5.

Completion

5

6.

Warranties

6

7.

Restriction on Announcements

8

8.

Costs

8

9.

General

8

10.

Notices

9

11.

Governing Law and Submission to Jurisdiction

10

 

Schedule 1

Details of the Company

12

Schedule 2

Form of Deed of Assignment

14

EXECUTION

14

 

 



 

--------------------------------------------------------------------------------

 

 

 

DATE:

March 8, 2007

 

 

PARTIES:

 

(1)

TIPTOP SKY HOLDINGS LIMITED a company incorporated in the British Virgin Islands
whose registered office is at the office of Offshore Incorporations Limited,
P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin
Islands (the “Vendor”); and

 

(2)

SMARTEST MAN HOLDINGS LIMITED a company incorporated in the British Virgin
Islands whose registered office is at the office of Offshores Incorporations
Limited, P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola,
British Virgin Islands (the “Purchaser”).

 

RECITALS:

 

(A)

The Vendor is the registered holder and beneficial owner of the Sale Shares.

 

(B)

The Vendor wishes to sell and the Purchaser wishes to purchase the Sale Shares
and the Loan on the terms and conditions set out in this Agreement.

 

TERMS AGREED:

 

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

In this Agreement where the context so admits the following words and
expressions shall have the following meanings:

 

“Company”

China Pearls and Jewellery City Holdings Limited, details of which are set out
in Schedule 1;

 

“Companies Ordinance”

the Companies Ordinance (Chapter 32 of the Laws of Hong Kong);

 

“Completion”

completion of the sale and purchase of the Sale Shares and the assignment of the
Loan as specified in Clause 5;

 

“Completion Date

12 April 2007 (or such other date as the Parties may agree in writing);

 

“Conditions”

the conditions specified in Clause 4.1;

 

 

 

1



 

--------------------------------------------------------------------------------

 

 

 

 

“Consideration”

the total consideration for the sale of the Sale Shares and the assignment of
the Loan being the sum specified in Clause 3.1;

 

“Deed of Assignment”

the deed of assignment of the Loan substantially in the form set out in Schedule
2;

 

“Encumbrances”

all pledges, charges, claim, community or other marital property interest,
liens, mortgages, lease, security interests, attachments, pre-emption rights,
options restrictions, conditional sale agreement or other title retention
agreement and any other encumbrances or similar third party rights or claims of
any kind;

 

“Hong Kong”

the Hong Kong Special Administrative Region of the People’s Republic of China;

 

 

 

“Loan”

the aggregate amount of shareholder’s loan which is due and owing by the Company
to the Vendor as at Completion which loan is interest free and repayable on
demand and shall not be less than the aggregate of US$1,200,000 and
HK$1,200,000;

 

“MSIL”

Man Sang International Limited, the parent company of the Purchaser and the
shares of which are listed on the Main Board of The Stock Exchange of Hong Kong
Limited;

 

“Parties”

the named parties to this Agreement;

 

 

 

“Purchaser’s Solicitors”

Baker & McKenzie of 14th Floor Hutchison House, 10 Harcourt Road, Central, Hong
Kong;

 

“Sale Shares”

6 shares of HK$1.00 each in the issued share capital of the Company,
representing 6% of the total issued share capital of the Company;

 

“Warranties”

the representations, warranties and undertakings contained or referred to in
Clause 6.1; AND

 

“HK$”

Hong Kong dollars.

 

1.2

Save where the context otherwise requires words and phrases the definitions of
which are contained or referred to in the Companies Ordinance shall be construed
as having

 

 

2



 

--------------------------------------------------------------------------------

 

 

 

the meaning thereby attributed to them.

 

1.3

Any references, express or implied, to statutes or statutory provisions shall be
construed as references to those statutes or provisions as respectively amended
or re-enacted or as their application is modified from time to time by other
provisions (whether before or after the date hereof) and shall include any
statutes or provisions of which they are re-enactments (whether with or without
modification) and any orders, regulations, instruments or other subordinate
legislation under the relevant statute or statutory provision. References to
Sections of consolidating legislation shall, wherever necessary or appropriate
in the context, be construed as including references to the Sections of the
previous legislation from which the consolidating legislation has been prepared.

 

1.4

References in this Agreement to Clauses and Schedules are to clauses in and
schedules to this Agreement (unless the context otherwise requires). The
Recitals and Schedules to this Agreement shall be deemed to form part of this
Agreement.

 

1.5

Headings are inserted for convenience only and shall not affect the construction
of this Agreement.

 

1.6

The expression “the Vendor” and “the Purchaser” shall, where the context
permits, include their respective successors and permitted assigns.

 

1.7

References to “persons” shall include bodies corporate, unincorporated
associations and partnerships (whether or not having separate legal
personality).

 

1.8

References to writing shall include any methods of producing or reproducing
words in a legible and non-transitory form.

 

1.9

The masculine gender shall include the feminine and neuter and the singular
number shall include the plural and vice versa.

 

1.10

All warranties, representations, indemnities, covenants, agreements and
obligations given or entered into by more than one person are given or entered
into jointly and severally.

 

1.11

In construing this Agreement:

 

 

1.11.1

the rule known as the ejusdem generis rule shall not apply and, accordingly,
general words introduced by the word “other” shall not be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things; and

 

1.11.2

general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words.

 

3



 

--------------------------------------------------------------------------------

 

 

 

 

2.

SALE OF SALE SHARES AND ASSIGNMENT OF THE LOAN

 

Subject to the terms of this Agreement, at Completion, the Vendor shall sell,
assign, transfer and deliver as beneficial owner and the Purchaser shall
purchase (by itself or through its nominee as it may designate) the Sale Shares
together with all rights now or hereafter attaching to them, including but not
limited to all rights to any dividend or other distribution declared, made or
paid or payable after the date of this Agreement, and the full benefit and
advantage of the Loan, both free from all Encumbrances.

 

 

3.

CONSIDERATION

 

3.1

The total consideration payable for the sale of the Sale Shares and the
assignment of the Loan by the Vendor shall be HK$60,000,000.

 

3.2

The Consideration shall be payable on Completion in accordance with Clause 5.3.

 

 

4.

CONDITIONS

 

4.1

Completion is conditional upon:

 

 

4.1.1

the Warranties remaining true and accurate and not misleading at Completion as
given as of the date hereof and as of the Completion Date and as if given at all
times between the date of this Agreement and the Completion Date;

 

 

4.1.2

all necessary consents required to be given by third parties to the Vendor for
the consummation by the Vendor of the transactions contemplated under this
Agreement having been granted (including any relevant governmental or official
authorities), and being in full force and effect, for the sale and purchase of
the Sale Shares and the assignment of the Loan and no applicable statute,
regulation or decision which would prohibit, restrict or materially delay the
sale and purchase of the Sale Shares and the assignment of the Loan after
Completion having been proposed, enacted or taken by any governmental or
official authority;

 

 

4.1.3

no bona fide investigation, action, suit, injunction, order or proceedings being
in effect, pending or genuinely threatened as of the Completion Date before any
court of competent jurisdiction or by any relevant governmental body which seeks
to restrain, prohibit, impose limitations or conditions or otherwise challenge
the transactions contemplated by this Agreement; and

 

4



 

--------------------------------------------------------------------------------

 

 

 

 

4.1.4

the execution of a written approval by Man Sang International (B.V.I.) Limited,
Mr. Cheng Chung Hing and Mr. Cheng Tai Po approving and/or ratifying this
Agreement and the transactions contemplated herein including but not limited to
the sale and purchase of the Sale Shares and the assignment of the Loan pursuant
to Rule 14.44 of The Rules Governing the Listing of Securities on The Stock
Exchange of Hong Kong Limited (the “Listing Rules”) or if required under Rule
14.67(4)(a) of the Listing Rules, the passing of an ordinary resolution by the
shareholders of MSIL at a special general meeting by way of a poll (if required)
to approve this Agreement and the transactions contemplated herein including but
not limited to the sale and purchase of the Sale Shares and the assignment of
the Loan.

 

4.2

The Purchaser may in its absolute discretion at any time waive in writing any of
the conditions set out in Clause 4.1 (or any part thereof) and such waiver may
be made subject to such terms and conditions as are determined by the Purchaser.
The Purchaser shall not be entitled to exercise such right of waiver in respect
of Clause 4.1.4 if as a result of such waiver the Purchaser would be in breach
of the Rules Governing the Listing of Securities on The Stock Exchange of Hong
Kong Limited, the rules or regulations of any relevant governmental, statutory
or regulatory authority or agency, or any other person or body, in Hong Kong or
Bermuda.

 

4.3

In the event that any of the Conditions shall not have been fulfilled (or waived
pursuant to Clause 4.2) prior to the Completion Date then the Purchaser shall
not be bound to proceed with the purchase of the Sale Share and the Loan and
this Agreement shall cease to be of any effect except Clauses 1, 4.3, 7, 8, 9.1
to 9.4, 10 and 11 which shall remain in force and save in respect of claims
arising out of any antecedent breach of this Agreement.

 

4.4

In the event that the Purchaser shall give notice in writing of satisfaction of,
or shall waive, the conditions contained in Clause 4.1.2, such notice or waiver
shall not imply that the Purchaser is not relying on the Warranties but rather
only that it is prepared, in reliance upon the Warranties and such comfort, if
any, as it has taken from its investigations, to proceed with the transaction.

 

 

5.

COMPLETION

 

5.1

Subject to the provisions of Clause 4, Completion shall take place on the
Completion Date at the offices of the Purchaser’s Solicitors when all (but not
some only) of the events described in this Clause 5 shall occur.

 

5.2

At Completion, the Vendor shall deliver to the Purchaser:

 

 

5.2.1

duly executed transfers and sold notes in respect of the Sale Shares in favour
of the Purchaser or its nominee together with the relative share certificate(s)

 

5



 

--------------------------------------------------------------------------------

 

 

 

 



and a cheque in respect of the Vendor’s share of stamp duty drawn in favour of
the Government of the Hong Kong Special Administrative Region;

 

 

5.2.2

such waivers or consents as the Purchaser may require to enable the Purchaser or
its nominee(s) to be registered as holder(s) of the Sale Shares;

 

 

5.2.3

the counterpart of the Deed of Assignment duly executed by the Vendor in favor
of the Purchaser or its nominee;

 

 

5.2.4

certified copies of any powers of attorney under which any of the documents
referred to in this Clause 5.2 is executed or evidence satisfactory to the
Purchaser of the authority of any person signing on behalf of the Vendor.

 

5.3

At Completion, the Purchaser shall deliver a cheque drawn on a prime bank in
Hong Kong and dated no later than the date of delivery in favour of the Vendor
for the Consideration or such other evidence of payment as the Vendor may
approve.

 

5.4

Without prejudice to any other remedies available to the Purchaser, if in any
respect Clause 5.2 is not complied with by the Vendor on the Completion Date the
Purchaser may:

 

 

5.4.1

defer Completion to a date not more than 28 days after the Completion Date (and
so that the provisions of this Clause 5.4 shall apply to Completion as so
deferred); or

 

 

5.4.2

proceed to Completion so far as practicable (without prejudice to its rights
under this Agreement); or

 

 

5.4.3

rescind this Agreement.

 

 

6.

WARRANTIES

 

6.1

The Vendor represents, warrants and undertakes to and with the Purchaser that
each of the statements set out below is true and accurate:

 

 

6.1.1

The Vendor is the beneficial owner of the Sale Shares, free and clear of all or
any all Encumbrances. The Vendor has the absolute and unconditional right to
sell and deliver the Sale Shares to the Purchaser in accordance with the terms
of this Agreement.

 

 

6.1.2

The Loan is due and payable and is valid and subsisting and free from all or any
Encumbrances. The Vendor shall procure that the Loan will not be repaid prior to
Completion.

 

 

6.1.3

The Vendor has not assigned or created any security interest whatsoever in

6



 

--------------------------------------------------------------------------------

 

 

 

 



relation to or over the Loan and has all the right, authority and power to
assign its benefit in the Loan in the manner contemplated hereunder.

 

 

6.1.4

All information contained in this Agreement (including the Recitals) is true and
accurate in all respects and not misleading in any respect.

 

 

6.1.5

The Vendor has the legal right and full power and authority to enter into and
perform this Agreement, and any other documents to be executed by it pursuant to
or in connection with this Agreement, which when executed will constitute valid
and binding obligations on it, in accordance with their respective terms;

 

 

6.1.6

All approvals, registrations and filings with the relevant authorities necessary
for the Vendor to enter into this Agreement, and any other documents to be
executed by it pursuant to or in connection with this Agreement, and to perform
its obligations thereunder, and for the Purchaser to be able to enforce such
obligations, have been obtained;

 

 

6.1.7

The execution and delivery of, and the performance by the Vendor of its
obligations under, this Agreement, and any other documents to be executed by it
pursuant to or in connection with this Agreement, will not and are not likely
to:

 

 

(a)

result in a breach of, require any consent under or give any third party a right
to terminate, accelerate or modify, or result in the creation or enforcement of
any Encumbrance under, any agreement, license or other instrument;

 

 

(b)

result in any breach of its charter, articles of association, certificate of
limited partnership, limited partnership agreement or any other similar
constitutional or organizational document; or

 

 

(c)

result in a breach of any law or regulation or any judgment, order, decree or
directive of any court, governmental agency or regulatory body to which he/it is
a party or by which it or any of its assets are bound.

 

6.2

The Vendor acknowledges that the Purchaser has entered into this Agreement in
reliance upon the Warranties and has been induced by them to enter into this
Agreement.

 

6.3

The Vendor represents and warrants to the Purchaser that each of the Warranties
will be true, accurate and not misleading as of the Completion Date, as if each
of them had been repeated at the Completion.

 

6.4

Each Warranty shall be separate and independent and, save as expressly provided
to

 

7



 

--------------------------------------------------------------------------------

 

 

 

the contrary, shall not be limited by reference to or inference from any other
warranty or any other term of this Agreement.

 

 

7.

RESTRICTION ON ANNOUNCEMENTS

 

Each of the Parties undertakes that it will not (save as required by law or by
any securities exchange or any supervisory or regulatory body to whose rules any
of the Parties is subject) make any announcement in connection with this
Agreement unless the other Party shall have given its consent to such
announcement (which consent may not be unreasonably withheld or delayed and may
be given either generally or in a specific case or cases and may be subject to
conditions).

 

 

8.

COSTS

 

Each Party to this Agreement shall pay its own costs of and incidental to this
Agreement and the sale and purchase hereby agreed to be made provided that if
the Purchaser shall lawfully exercise its right not to proceed with the purchase
of the Sale Shares and the assignment of the Loan pursuant to Clause 5.4 or any
right to rescind this Agreement the Vendor shall indemnify the Purchaser against
expenses and costs incurred in the preparation and negotiation of this
Agreement.

 

 

9.

GENERAL

 

9.1

This Agreement shall be binding upon and ensure for the benefit of the estates,
personal representatives or successors of the Parties.

 

9.2

This Agreement (together with any documents referred to herein or executed
contemporaneously by the Parties in connection herewith) constitutes the whole
agreement between the Parties and supersedes any previous agreements or
arrangements between them relating to the subject matter hereof; it is expressly
declared that no variations hereof shall be effective unless made in writing
signed by duly authorised representatives of the Parties.

 

9.3

All of the provisions of this Agreement shall remain in full force and effect
notwithstanding Completion (except insofar as they set out obligations which
have been fully performed at Completion).

 

9.4

If any provision or part of a provision of this Agreement shall be, or be found
by any authority or court of competent jurisdiction to be, invalid or
unenforceable, such invalidity or unenforceability shall not affect the other
provisions or parts of such provisions of this Agreement, all of which shall
remain in full force and effect.

 

8



 

--------------------------------------------------------------------------------

 

 

 

9.5

Any right of rescission conferred upon the Purchaser hereby shall be in addition
to and without prejudice to all other rights and remedies available to it (and,
without prejudice to the generality of the foregoing, shall not extinguish any
right to damages to which the Purchaser may be entitled in respect of the breach
of this Agreement) and no exercise or failure to exercise such a right of
rescission shall constitute a waiver by the Purchaser of any such other right or
remedy.

 

9.6

No failure of the Purchaser to exercise, and no delay or forbearance in
exercising, any right or remedy in respect of any provision of this Agreement
shall operate as a waiver of such right or remedy.

 

9.7

This Agreement may be executed in one or more counterparts, and by the Parties
on separate counterparts, but shall not be effective until each party has
executed at least one counterpart and each such counterpart shall constitute an
original of this Agreement but all the counterparts shall together constitute
one and the same instrument.

 

 

10.

NOTICES

 

Any notice required to be given by any party hereto to any other shall be deemed
validly served by hand delivery or by prepaid registered letter sent through the
post (airmail if to an overseas address) or by facsimile transmission to its
address given herein or such other address as may from time to time be notified
for this purpose and any notice served by hand shall be deemed to have been
served on delivery, any notice served by facsimile transmission shall be deemed
to have been served when sent and any notice served by prepaid registered letter
shall be deemed to have been served 48 hours (72 hours in the case of a letter
sent by airmail to an address in another country) after the time at which it was
posted and in proving service it shall be sufficient (in the case of service by
hand and prepaid registered letter) to prove that the notice was properly
addressed and delivered or posted, as the case may be, and in the case of
service by facsimile transmission to prove that the transmission was confirmed
as sent by the originating machine.

 

Each notice, demand or other communication given or made under this Agreement
shall be in writing and delivered or sent to the relevant party at its address
or fax number set out below (or such other address or fax number as the
addressee has by five (5) days’ prior written notice specified to the other
parties):

 

9



 

--------------------------------------------------------------------------------

 

 

 

 

To the Vendor:

Tiptop Sky Holdings Limited

 

Address

c/o Yuen & Partners

 

10th Floor, Chiyu Bank Building

 

78 Des Voeux Road Central

 

Hong Kong

 

Attention:

Mr. Ernest Yuen

 

Fax Number:

+852 2541 2088

 

 

To the Purchaser:

Smartest Man Holdings Limited

 

Address

21/F. Railway Plaza

 

39 Chatham Road South

 

Tsimshatsui, Kowloon

 

Hong Kong

 

Attention:

Mr. Cheng Tai Po

 

Fax Number:

+852 2317 5372

 

Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered (a) if given or made by letter, when
actually delivered to the relevant address; and (b) if given or made by fax,
when despatched

 

 

11.

GOVERNING LAW AND SUBMISSION TO JURISDICTION

 

11.1

This Agreement shall be governed by and construed in accordance with the laws of
Hong Kong and the parties hereto irrevocably submit to the non-exclusive
jurisdiction of the Hong Kong courts for the purpose of enforcing any claim
arising hereunder.

 

11.2

The Vendor hereby irrevocably appoints Yuen & Partners of 10th Floor, Chiyu Bank
Building, 78 Des Voeux Road Central, Hong Kong as its agent to receive and
acknowledge on its behalf service of any writ, summons, order, judgment or other
notice of legal process in Hong Kong. If for any reason the agent named above
(or its successor) no longer serves as agent of the Vendor for this purpose, the
Vendor shall promptly appoint a successor agent satisfactory to the Purchaser,
notify the Purchaser thereof and deliver to the Purchaser a copy of the new
process agent’s acceptance of appointment Provided that until the Purchaser
receives such notification, it shall be entitled to treat the agent named above
(or its said successor) as the agent of the Vendor for the purposes of this
Clause. The Vendor agrees that any such legal process shall be sufficiently
served on it if delivered to such agent for service at its address for the time
being in Hong Kong whether or not such agent gives notice thereof to the Vendor.

 

11.3

The Purchaser hereby irrevocably appoints Man Sang Jewellery Company Limited of
21/F., Railway Plaza, 39 Chatham Road South, Tsimshatsui, Kowloon, Hong Kong as
its agent to receive and acknowledge on its behalf service of any writ, summons,
order, Judgment or other notice of legal process in Hong Kong. If for any reason
the agent named above (or its successor) no longer serves as agent of the
Purchaser for

 

10



 

--------------------------------------------------------------------------------

 

 

 

this purpose, the Purchaser shall promptly appoint a successor agent
satisfactory to the Vendor, notify the Vendor thereof and deliver to the Vendor
a copy of the new process agent’s acceptance of appointment Provided that until
the Vendor receives such notification, it shall be entitled to treat the agent
named above (or its said successor) as the agent of the Purchaser for the
purposes of this Clause. The Purchaser agrees that any such legal process shall
be sufficiently served on it if delivered to such agent for service at its
address for the time being in Hong Kong whether or not such agent gives notice
thereof to the Purchaser.

 

11



 

--------------------------------------------------------------------------------

 

 

 

Schedule 1

 

Details of the Company

 

THE COMPANY

 

1.

Registered number:

1020211

 

2.

Place of incorporation:

Hong Kong

 

3.

Address of registered office:

10th Floor, Chiyu Bank Building, 78 Des Voeux Road Central, Hong Kong

 

 

4.

Type of company:

limited company

 

5.

Authorised share capital:

HK$10,000 divided into 10,000 shares of HK$1.00 each

 

6.

Issued share capital held by the Company:

 

HK$100 divided into 100 shares of HK$1.00 each

7.

Shareholders and their respective shareholdings:

Smartest Man Holdings Limited

Tiptop Sky Holdings Limited

Hong Kong East Pearl Group Co., Limited

Grace Pearl (H.K.) Company Limited

Shanshui Pearl Corporation (Hong Kong) Co. Limited

Tears of Angel Pearl (Hong Kong) Co., Limited

Shanxiahu Pearl (H.K.) Company Limited

 

 

49 shares

11 shares

8 shares

8 shares

8 shares

8 shares

8 shares

 

 

 

8.

Directors:

Cheng Chung Hing

Cheng Tai Po

Yan Sau Man Amy

Hung Kwok Wing

Pak Wai Keung, Martin

Lin Xian Fu

Chen Xia Ying

Ruan Tie Jun

Zhan Wei Jian

Wang Li Miao

Qi Niao Ding

 

 

12



 

--------------------------------------------------------------------------------

 

 

 

 

9.

Secretary:

Excel Asia (Hong Kong) Limited

 

 

 

13



 

--------------------------------------------------------------------------------

 

 

 

Schedule 2

 

Form of Deed of Assignment  

 

THIS DEED OF ASSIGNMENT  is made on the 8th day of March 2007

 

 

AND GIVEN BY

 

(1)

TIPTOP SKY HOLDINGS LIMITED, a company incorporated in the British Virgin
Islands and having its registered office at P.O. Box 957, Offshore
Incorporations Centre, Road Town, Tortola, British Virgin Islands (the
"Assignor");

 

IN FAVOUR OF

 

(2)

SMARTEST MAN HOLDINGS LIMITED LIMITED a company incorporated in the British
Virgin Islands whose registered office is at the office of Offshore
Incorporations Limited of P.O. Box 957, Offshore Incorporations Centre, Road
Town, Tortola, British Virgin Islands (the "Assignee");

 

WITH THE CONSENT OF

 

(3)

CHINA PEARLS AND JEWELLERY CITY HOLDINGS LIMITED, a company incorporated in Hong
Kong and having its registered office at 10th Floor, Chiyu Bank Building, 78 Des
Voeux Road Central, Hong Kong (the "Debtor").

 

WHEREAS :-

 

(A)

The Debtor is as at the date hereof indebted to the Assignor on the terms and in
the amount set out opposite the name of the Debtor in columns (3) and (2) of the
Schedule (such amount being hereinafter called the " Loan").

 

(B)

By a sale and purchase agreement dated 8 March 2007 (the "Agreement") between
the Assignor and the Assignee, the Assignor has agreed to sell and the Assignee
has agreed to purchase from the Assignor the full rights and benefits of the
Loan on the terms and conditions of this Deed.

 

NOW THIS DEED WITNESSES as follows:-

 

1.

In consideration of the sum of HK$1.00 paid by the Assignee to the Assignor
(receipt whereof is hereby acknowledged by the Assignor) the Assignor as
beneficial owner hereby assigns unto the Assignee all its benefit, advantage and
interest of and in the Loan together with all rights on and after the date
hereof TO HOLD the same unto the Assignee absolutely.

 

14



 

--------------------------------------------------------------------------------

 

 

 

2.

The Assignor hereby represents and warrants to the Assignee that:-

 

 

(a)

the Loan is due and payable and is valid and subsisting and free from all or any
encumbrance, compromise, release, right of set off, counterclaim, waiver and
dealing or any agreement for any of the same; and

 

 

(b)

the Assignor has not assigned or created any security interest whatsoever in
relation to or over the Loan and has all the right, authority and power to
assign its benefit in the Loan in the manner set out in this Deed.

 

3.

The Assignor hereby covenants with the Assignee immediately on receipt to pay to
the Assignee all of any payments or other money which may be received by the
Assignor from the Debtor in respect of the Loan and until such payment to hold
the same on trust for the Assignee.

 

4.

(a)

The Assignor hereby irrevocably appoints the Assignee to be its attorney for it
and on its behalf and in its name or, as the Assignee may think fit, in the name
of the Assignee, to execute and as its act and deed or otherwise to do all such
assurances, acts and things which the Assignor ought to do under the covenants
herein contained and to execute, seal and deliver or otherwise perfect any deed,
assurance or act which may be required or deemed proper by the attorney for the
purpose of exercising such power or authority.

 

 

(b)

The Assignor agrees to ratify and confirm whatever the Assignee as its attorney
shall do or purport to do in exercise or purported exercise of the powers and
authorities referred to in Clause 4(a) above.

 

5.

All payments made by the Assignee under this Deed shall be made gross, free of
any rights of counterclaim or set-off and without any deductions or withholdings
of any nature.

 

6.

Each party hereto hereby undertakes to each of the other parties that it will do
all such things and execute all such documents as may be necessary or desirable
to carry into effect or to give legal effect to the provisions of this Deed and
the transactions hereby contemplated.

 

7.

(a)

Any notice or other communication given, or to be given, pursuant to this Deed
shall be in writing, sent or delivered to the following address or facsimile
number :-

 

 

to the Assignor :

Address

:

10th Floor, Chiyu Bank Building,
78 Des Voeux Road Central, Hong Kong

 

Fax number

:

+852 2541 2088

 

Attention

:

Mr. Ernest Yuen

 

15



 

--------------------------------------------------------------------------------

 

 

 

 

to the Assignee :

Address

:

21/F. Railway Plaza

 

39 Chatham Road South

 

Tsimshatsui, Kowloon

Hong Kong

 

Fax number

:

+852 2317 5372

 

Attention

:

Mr. Cheng Tai Po

 

 

to the Debtor :

Address

:

10th Floor, Chiyu Bank Building

78 Des Voeux Road

Central, Hong Kong

 

Fax number

:

+852 2541 2088

 

Attention

:

Mr. Ernest Yuen

 

or such other address or facsimile number as may be notified by such party to
the others.

 

 

(b)

Any notice or other communication shall be deemed to have been received if sent
by facsimile, on the date of transmission; or if delivered personally, when
delivered; or if sent by post, 7 days if overseas and 48 hours if local after
the date of posting.

 

 

(c)

Reference in Clause 7(a) above to writing shall include a notice or
communication by facsimile.

 

8.

(a)

The Debtor hereby acknowledges and confirms that as from the date hereof, the
Loan is owed to the Assignee and the Assignee is entitled at any time and from
time to time to require repayment of all or part of the Loan.

 

 

(b)

The Debtor agrees and consents to the foregoing and further undertakes to the
Assignor and the Assignee that it will make all payments of the Loan and
discharge all its obligations in respect thereof to the Assignee directly
instead of to the Assignor.

 

9.

(a)

The formation, validity, interpretation, execution and settlement of disputes
arising out of this Deed shall be construed in accordance with and governed by
the laws of Hong Kong.

 

 

(b)

Each party hereto irrevocably agrees that the courts of Hong Kong shall have
jurisdiction to hear and determine any suit, action or proceeding, and to settle
any disputes which may arise out of or in connection with this Deed and for such
purposes irrevocably submits to the non-exclusive ­jurisdiction of such courts.

 

10.

Unless the context otherwise requires, words importing the singular only shall
include the plural and vice versa; words importing the masculine gender shall
include the

 

16



 

--------------------------------------------------------------------------------

 

 

 

feminine gender and the neuter gender and vice versa; and words importing
natural persons shall include firms, companies, corporations and un-incorporated
associations.

 

17



 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE

 

(1)

Debtor

(2)

Amount

(3)

Terms

 

China Pearls and Jewellery City Holdings Limited

 

The aggregate of US$1,200,000 and HK$1,200,000

Non-interest bearing and repayable on demand

 

 

18



 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS whereof this Deed of Assignment has been duly executed under seal on
the date first above written.

 

SEALED with the Common Seal

)

of TIPTOP SKY HOLDINGS

)

LIMITED

)

and SIGNED by

)

 

)

in the presence of :-

)

 

 

 

 

 

SEALED with the Common Seal

)

of SMARTEST MAN HOLDINGS

)

LIMITED

)

and SIGNED by

)

 

)

in the presence of :-

)

 

 

 

 

 

SEALED with the Common Seal

)

of CHINA PEARLS AND

)

JEWELLERY

)

CITY HOLDINGS LIMITED

)

and SIGNED by

)

 

)

in the presence of :-

)

 

 

 

19



 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF the parties hereto have executed this document as a Agreement
and it is intended to be and is hereby delivered on the date appearing at the
head hereof.

 

Signed by Lin Xian Fu

)

for and on behalf of

)

TIPTOP SKY HOLDINGS LIMITED

)

/s/ Lin Xian Fu

in the presence of: Chan Lai Ping

)

C341438(6)

 

/s/ Chan Lai Ping

 

 

Signed by Cheng Chung Hing

)

for and on behalf of

)

/s/ Cheng Chung Hing

SMARTEST MAN HOLDINGS

)

Limited

)

in the presence of: Chan Lai Ping

)

C341438(6)

 

/s/ Chan Lai Ping

 

20



 

 